DETAILED ACTION
Claims 1 and 3-18 are currently pending. Claims 1 and 3-18 are rejected under new grounds. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.  

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  Claims 3 and 12 depend from cancelled claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar (US 8,418,824) in view of Maitland (US 3,917,039).
Referring to Claim 1: Aguilar teaches an electrified roadway system, comprising: 
a roadway comprising a base (30), an electrically-conductive first rail (60) mounted on the base, and an electrically-conductive second rail (60) mounted on the base (Fig. 6A), wherein the first rail is configured to be electrically connected to a source of electric 
a vehicle comprising a plurality of non-electrically-conductive tires (12); an electric motor (112) mechanically connected to, and configured to rotate at least one of the tires to propel the vehicle along the roadway; and a first and a second electrical pickup (24) each being electrically connected to the electric motor and being configured to contact the respective first and second rails when the vehicle is located on the roadway (Fig. 4); and 
a first and a second cover (64) positioned on the respective first and second rails (Fig. 5A) and forming contact surfaces between the first and the second rails and the respective first and second electrical pickups (Fig. 1) (Col. 6, lines 1-4).
	Aguilar does not teach that the first and second covers each have first and second clips configured to resiliently deflect to disengage the rail. However, Maitland teaches a conductor rail, wherein the cover (12) has first and second clips (14) configured to resiliently deflect to disengage the rail (10) (Col. 2, lines 25-33) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Aguilar to replace its conductor rails with the conductor rail taught by Maitland, having first and second clips configured to resiliently deflect to disengage the rail, in order to releasably secure the cover to rail without the need for screws or rivets.

Referring to Claim 3: Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein: the first and the second rails (Maitland, 10) each have a first and a 

Referring to Claim 4: Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein: the first and second clips (Maitland, 14) of the first cover (Maitland, 12) are configured to flex and generate a contact force between the first rail (Maitland, 10) and the first and second clips of the first cover when the first cover is positioned on the first rail (Maitland, Col. 2, lines 3-12); and the first and second clips (Maitland, 14) of the second cover (Maitland, 12) are configured to flex and generate a contact force between the second rail (Maitland, 10) and the first and second clips of the second cover when the second cover is positioned on the second rail (Maitland, Col. 2, lines 3-12).

Referring to Claim 5: Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein the first and second clips (Maitland, 14) of the first cover (Maitland, 12) extend upwardly and inwardly when the first cover is not positioned on the first rail (Maitland, Fig. 1); and the first and second clips (Maitland, 14) of the second cover (Maitland, 12) extend upwardly and inwardly when the second cover is not positioned on the second rail (Maitland, Fig. 1).

Referring to Claim 9: Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein: the first and second rails (Maitland, 10) each comprise an upper surface having a substantially planar shape (Maitland, Fig. 1); the center portion (Maitland, 11) of the first cover (Maitland, 12) is substantially concave when the first cover is not positioned on the first rail (Maitland, Fig. 1); the center portion of the first cover is configured to flex and conform to the shape of the upper surface of the first rail when the first cover is positioned on the first rail (Maitland, Fig. 2) (Maitland, Col. 2, lines 3-12); the center portion of the second cover is substantially concave when the second cover is not positioned on the second rail (Maitland, 10); and the center portion of the second cover (Maitland, 12) is configured to flex and conform to the shape of the upper surface of the second rail when the second cover is positioned on the second rail (Maitland, Fig. 2) (Maitland, Col. 2, lines 3-12).

Referring to Claim 10:  Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein: the flexing of the center portion (Maitland, 11) and the first and second clips (Maitland, 14) of the first cover (Maitland, 12) generates a contact force between the first cover and the first rail (Maitland, Col. 2, lines 3-12); and the flexing of the center portion (Maitland, 11) and the first and second clips (Maitland, 14) of the second cover (Maitland, 12) generates a contact force between the second cover and the second rail (Maitland, Col. 2, lines 3-12).

Referring to Claim 11:  Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein a substantial entirety of an inner surface of the center portion 

Referring to Claim 12:  Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein the first and second side portions (Maitland, 13) of the first cover (Maitland, 12) adjoin the opposite sides of the center portion (Maitland, 11) of the first cover (Maitland, Fig. 1); the first and second clips (Maitland, 14) of the first cover adjoin the respective first and second side portions of the first cover (Maitland, Fig. 1); the first and second side portions of the second cover adjoin the opposite sides of the center portion of the second cover; and the first and second clips of the second cover adjoin the respective first and second side portions of the second cover (Maitland, Fig. 1).

Referring to Claim 13:  Aguilar in view of Maitland, as applied to claim 1, further teaches a conductor rail, wherein: the center portion (11), the first and second side portions (12, 13), and the first and second clips (14) of the first cover are unitarily formed (Fig. 1) (Col. 3, lines 47-58). 

Referring to Claim 14: Aguilar in view of Maitland, as applied to claim 1, further teaches a conductor rail, wherein the main body (Maitland, 10) is comprised of aluminum (Maitland, Col. 2, lines 61-63).

Referring to Claim 15: Aguilar in view of Maitland, as applied to claim 1, further teaches a conductor rail, wherein the facing cap or cover (Maitland, 12) is comprised of stainless steel to provide a smooth and hard surface that extends the life of the conductor rail and the contact shoe (Maitland, Col. 3, lines 3-7). 

Referring to Claim 16: Aguilar in view of Maitland, as applied to claim 1, further teaches a conductor rail, wherein the first and second covers (Maitland, 12) are formed from a first material (steel) (Maitland, Col. 3, lines 3-7); the first and second rails (Maitland, 10) are formed a second material (aluminum) (Maitland, Col. 2, lines 61-63); and the first material has a hardness greater than a hardness of the second material. 

Referring to Claim 17:  Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein: the center portion (Maitland, 11) of the first cover (Maitland, 12) is configured to flex and conform to the shape of an upper surface of the first rail (Maitland, 10) when the first cover is positioned on the first rail (Maitland, Fig. 2) (Maitland, Col. 2, lines 3-12); and the center portion of the second cover is configured to flex and conform to the shape of an upper surface of the second rail when the second cover is positioned on the second rail (Maitland, Fig. 2) (Maitland, Col. 2, lines 3-12).

Referring to Claim 18:  Aguilar in view of Maitland, as applied to claim 1, further teaches a system, wherein a substantial entirety of an inner surface of the center portion (Maitland, 11) of the first cover (Maitland, 12) contacts the upper surface of the first rail .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar (US 8,418,824) in view of Maitland (US 3,917,039) and Wömpner et al. (US 7,874,412) and 
Referring to Claim 6: Aguilar in view of Maitland, does not specifically teach that the first and second rails have a substantially convex shape. However, Wömpner further teaches a system, wherein: the first rail (13) comprises an upper surface (29) having a substantially convex shape (Col. 7, lines 40-46) (Fig. 18); the center portion (42) of the first cover (40) is substantially planar when the first cover is not positioned on the first rail (Fig. 18); the center portion of the first cover is configured to flex and conform to the shape of the upper surface of the first rail when the first cover is positioned on the first rail (Fig. 18) (Col. 7, lines 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Aguilar to use a rail with a substantially convex shape, as taught by Wömpner, in order to generate a pretension between the head face of the rail profile and the under face of the cover (see Wömpner, Col. 7, lines 40-42) and in order to allow tires to transition across the rail in a gradual manner.

Referring to Claim 7: Aguilar in view of Maitland and Wömpner, as applied to claim 6, further teaches a system, wherein: the flexing of the center portion (Wömpner, 42) and the first and second clips (Wömpner, 50) of the first cover (Wömpner, 40) generates a contact force between the first cover and the first rail (Wömpner, 13) (Wömpner, Fig. 18) (Wömpner, Col. 7, lines 40-46); and the flexing of the center portion and the first and second clips of the second cover generates a contact force between the second cover and the second rail (Wömpner, Fig. 18) (Wömpner, Col. 7, lines 40-46).

Referring to Claim 8: Aguilar in view of Maitland and Wömpner, as applied to claim 6, further teaches a system, wherein a substantial entirety of an inner surface (Wömpner, 45) of the center portion (Wömpner, 42) of the first cover (Wömpner, 40) contacts the upper surface (Wömpner, 29) of the first rail (Wömpner, 13) when the first cover is positioned on the first rail (Wömpner, Fig. 18); and a substantial entirety of an inner surface of the center portion of the second cover contacts the upper surface of the second rail when the second cover is positioned on the second rail (Wömpner, Fig. 18).

Response to Arguments
Applicant argues that Hourtane (US 2015/0274035) does not disclose electrically conductive rails because the support profiles (25, 26) are expressly identified as “insulating supports.” The Examiner contends that because Hourtane’s support profiles (25, 26) support conductive covers (11, 12) they may be broadly interpreted as electrically conductive rails. However, Hourtane has been withdrawn as the primary reference in view of the next argument presented below.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 5,464,082) teaches an electrical transportation system, wherein the conductor rails (24) are situated on a road surface (34) (Fig. 1) and have a convex shape (Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617